Case 2:19-cv-00040-JRG-RSP Document 114 Filed 08/05/19 Page 1 of 10 PageID #: 1903




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


      IMPLICIT, LLC,
           Plaintiff,                                     Civil Action No. 2:19-cv-00040-JRG-RSP
                                                                        LEAD CASE
      v.

      IMPERVA, INC.                                                JURY TRIAL DEMANDED
           Defendant.

      v.
                                                          Civil Action No. 2:19-cv-00042-JRG-RSP
                                                                     CONSOLIDATED
      SOPHOS, LTD.
           Defendant.



                     PLAINTIFF IMPLICIT, LLC’S SUR-REPLY TO
               DEFENDANT SOPHOS, LTD.’S MOTION TO TRANSFER VENUE
                                     Redacted Version of Document
                                        FILED UNDER SEAL




   Plaintiff’s Sur-Reply to Defendant’s Motion to Transfer Venue
Case 2:19-cv-00040-JRG-RSP Document 114 Filed 08/05/19 Page 2 of 10 PageID #: 1904




                                               TABLE OF CONTENTS

                                                                                                                            Page

   I.     There Are No Legitimate Disputes ......................................................................................1

   II.    Neither                              Can Possibly Apply .................................................................1

   III.   Sophos Has No Viable Theory ............................................................................................4




   Plaintiff’s Sur-Reply to Defendant’s Motion to Transfer Venue                                                                   i
Case 2:19-cv-00040-JRG-RSP Document 114 Filed 08/05/19 Page 3 of 10 PageID #: 1905




                                                TABLE OF AUTHORITIES

   Cases                                                                                                                       Page

   In re Beauregard,
           53 F.3d 1583 (Fed. Cir. 1995)..............................................................................................1

   Innovative Display Techs. v. Microsoft Corp.,
          2014 WL 2757541 (E.D. Tex. Jun. 17, 2014)......................................................................4

   Intel Corp. v. Broadcom Corp.,
           173 F. Supp. 2d 201 (D. Del. 2001) .....................................................................................4

   Invesas Corp. v. Samsung,
          2018 WL 3862060 (D. Del. 2018) ................................................................................... 4-5

   Jacobs v. Nintendo of Am., Inc.,
          370 F.3d 1097 (Fed. Cir. May 28, 2004) .............................................................................2

   Uniloc USA, Inc. v. Cisco Sys., Inc.,
          2017 WL 959856 (E.D. Tex. Mar. 13, 2017) ......................................................................3




   Plaintiff’s Sur-Reply to Defendant’s Motion to Transfer Venue                                                                     ii
Case 2:19-cv-00040-JRG-RSP Document 114 Filed 08/05/19 Page 4 of 10 PageID #: 1906



          Sophos’s Reply is based on the premise that, because Implicit opposed Sophos’s Motion

   to Transfer, there is a dispute as to whether                     applies to Implicit’s claims. And

   because there is a dispute (according to Sophos), the law requires that this Court transfer the

   case. Sophos is wrong, both on its factual premise and on the law.

     I.   There Are No Legitimate Disputes

          The parties agree on the

                                                                                              Sophos Reply

   at 5. No dispute there.




          There is no serious dispute about the law governing Beauregard claims: Beauregard

   claims claim “‘computer programs embodied in a tangible medium[.]’” Sophos Reply at 4, n. 1

   quoting In re Beauregard, 53 F.3d 1583, 1584 (Fed. Cir. 1995). That is the law.

          The parties agree on what Implicit accuses of infringement: Sophos’s opening brief

   correctly stated that “Implicit alleges infringement” of its asserted Beauregard claims “based on

   ‘memory’ contained in Sophos’s hardware products.” Sophos Br. at 9. And Implicit’s Amended

   Infringement Contentions make clear that                                        Sophos agrees that the

   amendment                                                                                Reply at 1.

                                                             is accused of infringing the asserted

   Beauregard claims. That should be the beginning and end of the Court’s analysis.

    II.   Neither                        Can Possibly Apply

          Sophos tries to gin up purported “competing interpretations of

                                                                   ” Reply at 2.




   Plaintiff’s Sur-Reply to Defendant’s Motion to Transfer Venue                                            1
Case 2:19-cv-00040-JRG-RSP Document 114 Filed 08/05/19 Page 5 of 10 PageID #: 1907




          But there are no competing interpretations—at least none that are viable.

          First,                                                      This is not up for debate.



                                                                                             And even

   Sophos agrees that

                                  Reply at 5. There are no “competing interpretations”

          Second, Sophos’s opening brief explained that



   Sophos Br. at 13                          . Implicit agrees that




                                                                      (emphasis supplied).

          Sophos              , and it seems to admit that fact. Sophos now makes an implied license

   argument based on Jacobs v. Nintendo of Am., Inc. But that argument does not pass the

   threshold of viability. In Jacobs, patentee granted Analog a license to make, use, and sell

   “micromachined accelerometers, for use in tilt-sensitive control boxes” under patentee’s ’958

   patent. 370 F.3d 1097, at 1098-99. Patentee then sued Nintendo, alleging that Nintendo’s

   production of the “Kirby Tilt’n Tumble” game for “its hand-held Game Boy video game

   systems” infringed the ’958 patent because a player could “control the movement of the Kirby

   character in the video game by tilting the controller in the desired direction of movement.” Id. at

   1099. Nintendo used Analog’s accelerometers to translate tilting of the controller into movement

   of the Kirby character. Id. Thus, patentee’s infringement theory was based in part on, and

   required the presence of, the licensed accelerometers. In the words of the Federal Circuit, the


   Plaintiff’s Sur-Reply to Defendant’s Motion to Transfer Venue                                        2
Case 2:19-cv-00040-JRG-RSP Document 114 Filed 08/05/19 Page 6 of 10 PageID #: 1908




   patentee’s allegation of infringement would bar “Nintendo from using Analog’s accelerometers

   in the products expressly referred to in the settlement agreement.” Id. Put another way, the

   “critical question” in Jacobs was “whether the clause authorizing” infringing uses of the licensed

   accelerometers “protect[ed] Nintendo against suit based on the use of the accelerometers for the

   purposes for which Analog was authorized to sell them.” Id. at 1100 (emphasis supplied).

          In this case,                                                          , enables Sophos to

   infringe, and Implicit does not allege otherwise. Nor do Implicit’s allegations of infringement

   bar Sophos                                                . Implicit’s Amended Contentions go to

   great lengths to make that point clear. Implicit asserts infringement of the asserted Beauregard

   claims only by (1) the




                               Amended Contentions at 3 and 5-6. How can any implied license

   extend to Accused Instrumentalities

          Uniloc does not help Sophos. In Uniloc, the defendant came “forward with colorable,

   factually specific arguments as to why its use and sale of certain [accused] products f[ell] within

   the third party beneficiary provision of the Microsoft Agreement.” Uniloc USA, Inc. v Cisco

   Sys., Inc., 2017 WL 959856 at *3 (E.D. Tex. Mar. 13, 2017). That has not happened here.

   Sophos admits that

                          Sophos Br. at 9. And Implicit’s Amended Infringement Contentions




   Plaintiff’s Sur-Reply to Defendant’s Motion to Transfer Venue                                         3
Case 2:19-cv-00040-JRG-RSP Document 114 Filed 08/05/19 Page 7 of 10 PageID #: 1909




          Moreover,

          “[W]here an agreement contains a specific provision expressly defining the scope of the

   patent license implied licenses dealing with the same subject matter are generally not

   recognized.” Intel Corp. v. Broadcom Corp., 173 F. Supp. 2d 201, 213 (D. Del. 2001).

   III.   Sophos Has No Viable Theory

          Despite its insistence that there are disputed issues that must be resolved in Delaware,

   Sophos begins its argument with a long (and uncited) list of purported Implicit concessions. See

   Reply at 1-2. Implicit has not conceded these points, they just need not be argued because there

   is no doubt that Sophos’s license defense is non-viable. But Sophos’s assertion that “[t]here is

   no argument that                                                                   ” Sophos Reply at

   2, is a falsehood that must be addressed. Pages 5-14 of Implicit’s Opp. are dedicated to

   explaining, in detail, why                                      to the Accused Instrumentalities. If

   Sophos had a viable theory it would not need resort to falsely claiming non-existent concessions.

          Sophos’s attempt to distinguish Innovative Display Techs. v. Microsoft Corp., Reply at 2,

   must fail. In that case, plaintiff sought recovery “based on Microsoft’s alleged infringement that

   took place after the expiration date of the license . . . . Such claims [did] not arise under the

   License Agreement, and [were] therefore not governed by the forum selection clause.” 2014 WL

   2757541 at *6 (E.D. Tex. Jun. 17, 2014). The case stands for the dual propositions that (1) if the

   specific claims made by patentee do not arise under the license agreement, they are not governed

   by the forum selection clause in the agreement, and (2) that this Court can and should make such

   a determination before transferring.

          Sophos’s attempt to distinguish Invensas Corp. v. Samsung, Reply at 2, amounts to the

   bald conclusion that: “Unlike in Invensas, Implicit’s attempt to amend its Infringement


   Plaintiff’s Sur-Reply to Defendant’s Motion to Transfer Venue                                          4
Case 2:19-cv-00040-JRG-RSP Document 114 Filed 08/05/19 Page 8 of 10 PageID #: 1910




   Contentions does not

           ” Reply at 2. Instead of explaining why this must be, Sophos argues that the Court

   should ignore the amendment on procedural grounds; either because they post-date the

   Complaint or because Implicit did not seek leave to amend. On the first point, Invensas makes

   clear that it is appropriate to consider infringement contentions and amendments thereto in the

   transfer analysis. See 2018 WL 3862060, at *3 (“Invensas mooted any dispute by expressly

   amending its pleadings . . .”). As to the second point, Implicit did not seek leave because it was

   not altering its theories or adding accused products. It simply narrowed the scope of the Accused

   Instrumentalities. It could have done this with only a letter. To avoid any doubt: Implicit views

   itself as bound by the Amended Contentions. Desperate to avoid the implications of the

   Amended Contentions, Sophos next suggests that they are not effective or binding. Reply at 4.

   Sophos is wrong. Implicit will not                                                      . Implicit

   need                                                    . Discovery directed to

                                           .

          Sophos’s demand that the Court take Sophos’s word that there is a dispute and pass the

   case on to the District of Delaware for further analysis misses the mark. This Court must

   determine whether Sophos’s license defense is “viable.” Just as the defendant in Invensas failed

   to do, Sophos has “not shown [Implicit’s] contentions give rise to a legitimate dispute as to

   whether a specific product or component is licensed under the                     ] or that the

              ] is ambiguous and requires interpretation.” Ivensas Corp., 2018 WL 3862060, at *3.

   Sophos “allege[s] a dispute as to what accused products are covered by the”                       but

   it “offer[s] no evidence showing such a dispute legitimately exists.” Id. Sophos’s Motion to

   Transfer should be denied.


   Plaintiff’s Sur-Reply to Defendant’s Motion to Transfer Venue                                        5
Case 2:19-cv-00040-JRG-RSP Document 114 Filed 08/05/19 Page 9 of 10 PageID #: 1911




    Dated August 1, 2019                               Respectfully submitted,

                                                       /s/ Brandon C. Martin
                                                       Spencer Hosie, pro hac vice,
                                                       CA State Bar No. 101777
                                                       Brandon C. Martin, pro hac vice,
                                                       CA State Bar No. 269624
                                                       Darrell Rae Atkinson, pro hac vice,
                                                       CA State Bar No. 280564
                                                       Francesca M. S. Germinario, pro hac vice,
                                                       CA State Bar No. 326208
                                                       HOSIE RICE LLP
                                                       600 Montgomery St., 34th Floor
                                                       San Francisco, CA 94111
                                                       415.247.6000
                                                       Fax: 415.247.6001
                                                       shosie@hosielaw.com
                                                       bmartin@hosielaw.com
                                                       datkinson@hosielaw.com
                                                       fgerminario@hosielaw.com

                                                       William E. Davis, III
                                                       Texas State Bar No. 24047416
                                                       Christian J. Hurt
                                                       Texas State Bar No. 24059987
                                                       Edward Chin (Of Counsel)
                                                       Texas State Bar No. 50511688
                                                       Debra Coleman (Of Counsel)
                                                       Ty Wilson (TX Bar No. 24106583)
                                                       twilson@davisfirm.com
                                                       Texas State Bar No. 24059595
                                                       THE DAVIS FIRM, PC
                                                       213 N. Fredonia Street, Suite 230
                                                       Longview, Texas 75601
                                                       Telephone: (903) 230-9090
                                                       Facsimile: (903) 230-9661
                                                       bdavis@bdavisfirm.com
                                                       churt@bdavisfirm.com
                                                       echin@bdavisfirm.com
                                                       dcoleman@bdavisfirm.com

                                                       Counsel for Plaintiff Implicit, LLC




   Plaintiff’s Sur-Reply to Defendant’s Motion to Transfer Venue                                   6
Case 2:19-cv-00040-JRG-RSP Document 114 Filed 08/05/19 Page 10 of 10 PageID #: 1912




                                         CERTIFICATE OF SERVICE

           The undersigned certifies that the foregoing document and all attachments thereto are being filed
   electronically in compliance with Local Rule CV-5(a). As such, this document is being served this August
   1, 2019, on all counsel of record, each of whom is deemed to have consented to electronic service. L.R.
   CV-5(a)(3)(A).
                                                           /s/ Brandon C. Martin

                                         STATEMENT BY COUNSEL

           Counsel for Plaintiff Implicit, LLC certifies that Plaintiff has filed a Motion to Seal the
   foregoing document.

                                                           /s/ Brandon C. Martin
                                                           Brandon C. Martin




   Plaintiff’s Sur-Reply to Defendant’s Motion to Transfer Venue                                          7
